                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                         )
                                    )
                 Petitioner,        )                 8:19CV476
                                    )
           v.                       )
                                    )
STATE OF NEBRASKA, ET AL,           )                  ORDER
and BRAD JOHNSON, Director of       )
Lancaster County Department of      )
Corrections,                        )
                                    )
                 Respondents.       )
                                    )


     IT IS ORDERED that Petitioner’s supplement (Filing no. 10), treated as a
motion, is denied.

     DATED this 18th day of November, 2019.

                                   BY THE COURT:

                                   s/ Richard G. Kopf
                                   Senior United States District Judge
